Citation Nr: 1420548	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1977 and from May 1978 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The July 2010 decision assigned an initial evaluation of 50 percent for PTSD, effective October 30, 2007; granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 based upon a period of hospitalization for the period from January 20, 2010, to March 31, 2010; and assigned a 50 percent evaluation for her PTSD for the period on and after April 1, 2010.  

In September 2010, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from August 2, 2010, to September 30, 2010; and assigned a 50 percent evaluation for her PTSD for the period on and after October 1, 2010.  

In October 2011, the Veteran testified at a video conference hearing held before a Veterans Law Judge.  A transcript of this hearing has been added to the record.

In February 2012, the Board remanded this matter for additional evidentiary development.

In October 2012, the Board notified the Veteran that the Veterans Law Judge who presided at her October 2011 video conference hearing was no longer employed by the Board.  She was also informed of her options for another Board hearing and that if she did not respond to the letter the Board would assume that she did not want another Board hearing.  The Veteran did not respond to the letter.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD throughout the initial evaluation period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to the complete benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013). 

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2013). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. 

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

A November 2010 letter from VA physician, A.N., M.D., notes that the Veteran suffers occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood.  The treatment letter indicates that the Veteran experiences near-continuous panic and depression that affect her ability to function independently, appropriately, and effectively.  It notes that she has difficulty adapting to stressful situations which, on occasion, creates episodes of unprovoked irritability and periods of violence.  It also notes that her isolative and withdrawn behavior had affected her ability to establish and maintain effective relationships, which has created a severe hardship in conducting her professional responsibilities.  The VA physician then opined that it was unlikely the Veteran could sustain gainful employment at that time, and that it was likely she suffered from the same symptom severity since her presentation in 2007.

In March 2012, the Veteran underwent a disability benefits questionnaire (DBQ) examination for PTSD.  The report of this examination lists diagnoses of PTSD and depression, not otherwise specified.  Following examination of the Veteran, the DBQ examiner indicated that her level of occupational and social impairment with regards to her mental diagnoses was best summarized by total occupational and social impairment.  The DBQ examiner further stated that the symptoms of the Veteran's PTSD and depression, not otherwise specified, overlap and are so intertwined that they are inseparable.  

Initially, the Board notes that the Veteran has been diagnosed with PTSD and depression, not otherwise specified.  When the record does not differentiate or distinguish exactly what measure of the Veteran's symptoms are attributable to her service-connected PTSD versus her nonservice-connected depression, the Board has resolved this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and for all intents and purposes attribute all symptoms in question to the service-connected disability, so in this particular instance to the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A review of the record reveals other evidence suggesting that the Veteran's PTSD may only be moderately severe at times.  This evidence, however, does not outweigh the probative value of the evidence discussed above.  Resolving reasonable doubt in the Veteran's favor and with application of 38 C.F.R. § 4.7, the Board concludes that a 100 percent rating is warranted throughout the period of the claim when the disability was rated at less than 100 percent. 


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 100 percent schedular evaluation for PTSD throughout the initial evaluation period is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


